Citation Nr: 0519616	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  02 21-133	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an effective date earlier than May 4, 2001, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1969 to 
November 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which granted service connection for PTSD and assigned a 
10 percent rating effective from May 4, 2001, the date of 
receipt of the veteran's petition to reopen this claim.  He 
initially contested the rating assigned, in his December 2001 
notice of disagreement (NOD), but the RO subsequently 
increased the rating to the highest possible level of 100 
percent in a January 2002 decision.  He then submitted 
another NOD in July 2002, contesting the effective date for 
the grant of service connection, and he later perfected his 
appeal to the Board on this issue by submitting a timely 
substantive appeal (VA Form 9) in November 2002.

In January 2004, the Board remanded the case to the RO for 
additional development and consideration.  Specifically, the 
veteran had indicated that there were some missing treatment 
records that needed to be obtained.  So the Board directed 
the RO to request that he provide any additional information 
or evidence regarding relevant treatment at VA facilities, 
private facilities, including Fort Howard.  The Board also 
directed the RO to send him VA Form 21-4138 and VA Form 21-
4142 to facilitate obtaining any treatment records identified 
by him.  In addition, the Board directed the RO to ensure 
that the provisions of the Veterans Claims Assistance Act 
(VCAA) had been complied with.  In January 2004, the Appeals 
Management Center (AMC) sent him a letter pursuant to the 
Board's directives.  He responded and submitted the missing 
treatment records dated from August 1978 through January 
2003, and other evidence pertaining to his claim.

In April 2005, the AMC issued a supplement statement of the 
case (SSOC) continuing the denial of the veteran's claim for 
an effective date earlier than May 4, 2001.  The case was 
then returned to the Board for further appellate 
consideration.

The Board notes, in December 2002, the veteran's 
representative submitted a statement (see VA Form 646) 
contending clear and unmistakable error (CUE) in the RO's May 
1990 rating decision, which denied the veteran's claim for 
service connection for an acquired psychiatric disorder.  
This is a distinct claim, not inextricably intertwined with 
his claim for an earlier effective date for his PTSD, 
specifically.  See Phillips v. Brown, 10 Vet. App. 25, 30 
(1997).  See, too, Spencer v. Brown, 4 Vet. App. 283 (1993).  
And since this additional CUE claim has not been adjudicated 
by the RO, much less denied and timely appealed to the Board, 
it is referred to the RO for appropriate development and 
consideration.  38 C.F.R. § 20.200 (2004).


FINDINGS OF FACT

1.  In June 1990, the RO sent the veteran a letter notifying 
him that his claim for service connection for PTSD was 
denied; the RO also apprised him of his procedural and 
appellate rights, but he did not timely appeal.

2.  The veteran's application to reopen his claim for service 
connection for PTSD was received by the RO on May 4, 2001.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
May 4, 2001, for the grant of service connection for PTSD.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the veteran a VCAA letter in June 
2001 outlining the evidence needed to reopen his previously 
denied claim for service connection.  In October 2001, 
another letter was sent to him requesting more specific 
information relating to his PTSD stressors.  In July 2002, 
the RO sent him yet another VCAA letter outlining the 
evidence needed to establish his entitlement to service 
connection.  The September 2002 statement of the case (SOC) 
specifically outlined the regulations pertaining to the VCAA 
and effective dates.  Pursuant to the Board's remand, the AMC 
also sent him another VCAA letter in January 2004, and issued 
a SSOC in April 2005, which again outlined the regulations 
relating to the VCAA and effective dates.  

The September 2002 SOC and April 2005 SSOC, in particular, 
provided the veteran with notice of the evidence needed to 
support his claim for an earlier effective date.  See, e.g., 
Huston v. Principi, 17 Vet. App. 195 (2003).  Each of the 
VCAA letters explained the evidence that was not on record at 
the time the letters were issued, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  Therefore, the Board finds that the 
first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II were satisfied.  However, the 
foregoing notices did not include the specific language of 
the "fourth element" outlined above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the VCAA letters did not contain the precise 
language specified in 38 C.F.R. § 3.159(b)(1), the Board 
finds that the veteran was otherwise fully notified of the 
need to give VA any evidence pertaining to his claim.  The 
letters requested that he provide or identify any evidence 
supporting his claim and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) also held, among other things, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a) (West 2002), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-120 (2004).  

In this case, the veteran was provided several VCAA notices 
before the RO's initial decision in January 2001, which was 
in accordance with the timing requirements as outlined in 
Pelegrini II.  With regard to the VCAA notices provided 
thereafter, they obviously did not comply with the 
requirement that notice must precede the initial RO 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  But bare in 
mind the initial VCAA notices first concerned the veteran's 
petition to reopen his claim - since it previously had been 
denied and not timely appealed, then - once reopened, the 
adjudication of his claim on the full merits (i.e., on a de 
novo basis).  He later contested the rating assigned for his 
PTSD - once the RO service connected the condition, so the 
question of whether he also is entitled to an earlier 
effective date is a downstream issue, as well, which did not 
arise until even later.  And although the RO sent an 
additional VCAA letter in January 2004 concerning the 
effective date issue, in particular, this actually was not 
required, so only a courtesy gesture.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003) (Under 38 U.S.C. § 7105(d), upon 
receipt of a [NOD] in response to a decision on a claim, the 
[RO] must ... issue a [SOC] if the action does not resolve 
the disagreement either by grant of the benefits sought or 
withdrawal of the [NOD].  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a [NOD] that raises a new 
issue, section 7105(d) requires VA to take proper action and 
issue a [SOC] if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.)

Note also that the July 2002 VCAA letter, September 2002 SOC, 
and January 2004 VCAA letter provided the veteran with ample 
opportunity to respond before VA readjudicated his claim and 
issued the April 2005 SSOC addressing any additional evidence 
that had been received since the January 2001 decision in 
question and the July 2002 SOC.

Indeed, the veteran responded to the most recent January 2004 
VCAA letter by providing VA with treatment records from 1978 
through 2003.  He has not indicated he has any additional 
relevant evidence to submit or which needs to be obtained.  
Under these circumstances, the Board finds that he was 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini, 
18 Vet. App. at 122-24).

With respect to the VCAA letters, the veteran was requested 
to respond within 60 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), and some of his VA outpatient treatment 
(VAOPT) records.  As mentioned, he indicated that some of his 
VAOPT records were missing from the record.  In response to 
the January 2004 VCAA letter, he submitted these records, 
which cover relevant treatment from 1978 through 2003.  He 
has not indicated that he has any additional relevant 
information or evidence to submit, or which needs to be 
obtained.  And, although offered, he declined his opportunity 
for a hearing to provide oral testimony in support of the 
claim.  38 C.F.R. § 20.700(a) (2004).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.


Factual Background

In November 1989, the veteran filed his original claim for 
service connection for PTSD.  In May 1990, the RO issued a 
rating decision denying his claim, and notified him of this 
decision and his appellate rights in June 1990.  The RO 
denied service connection based on the fact that the only 
diagnosis of record was a history of substance abuse.  In 
addition, it was noted that he declined to disclose any 
possible stressors on the grounds that the information was 
classified.  He did not file an NOD, so that decision became 
final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(a), (b)(1), (c) (West 2002) 
(an NOD must be filed within one year of mailing the notice 
of the RO's decision, or the RO's determination becomes 
final).

On May 4, 2001, the veteran filed a petition to reopen his 
previously denied claim.  As mentioned, in a January 2001 
rating decision, the RO granted his claim for service 
connection for PTSD and assigned an initial 10 percent rating 
effective from May 4, 2001 - the date he filed his petition 
to reopen.  Subsequently, in a January 2002 rating decision, 
the RO increased his initial rating to 100 percent effective 
May 4, 2001.

VAOPT records from August 1978 to February 1989 indicate the 
veteran was treated generally for "nerves."  In February 
1989, he was treated for "delayed stress syndrome."  

VAOPT records dated from February 1989 through January 2003 
indicate the veteran complained of PTSD symptoms in February 
1990.  Thereafter, he received ongoing treatment for PTSD.  
The report of the September 2001 VA examination for PTSD 
indicates he was diagnosed with PTSD, chronic, severe; a 
major depressive disorder, recurrent, severe; and 
polysubstance dependence in early full remission.


Governing Regulations and Statutes

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2004).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2004).

The effective date of an award of service connection and 
compensation will be the day following the date of separation 
from service or the date entitlement arose, if the claim is 
received by VA within one year after separation from service; 
otherwise, the effective date will be the date VA receives 
the claim, or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2) (2004).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i) (2004).  In cases where the evidence 
is received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r), 
(q)(1)(ii) (2004).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a); 
see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2004).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. 
§ 5101 (West 2002); 38 C.F.R. § 3.151(a) (2004).  All claims 
for benefits filed with the VA, formal or informal, must be 
in writing.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 
1999).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

The veteran contends that he is entitled to an effective date 
earlier than May 4, 2001, because VA treatment records show 
that he has been treated for symptoms of PTSD since 1978.  
Indeed, the VAOPT records provided by him in addition to the 
VAOPT records that were already on record do show that he was 
treated initially for "nerves" in June 1980, a "delayed 
stress syndrome" in February 1989, and then a litany of PTSD 
symptoms in February 1990.  Since then, he has continued to 
receive treatment for symptoms of PTSD.  However, the fact 
that he has PTSD is not at issue here since he is already 
service connected for this condition.  The only issue in 
dispute is the appropriate effective date for entitlement.

The law in this case is quite clear.  As mentioned, the RO 
issued a rating decision denying the veteran's claim for 
service connection in May 1990.  He did not file an NOD in 
response, so that decision became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105(a), (b)(1), (c) (West 2002) (an NOD must be filed within 
one year of mailing the notice of the RO's decision, or the 
RO's determination becomes final).  Therefore, the provisions 
of 
38 C.F.R. § 3.400(q)(1)(ii) are applicable to his claim for 
an earlier effective date for service connection of his PTSD.  
So the effective date of May 4, 2001, that he received is 
appropriate under the circumstances.  This is because there 
is no indication he specifically acted to reopen this 
previously denied claim after the May 1990 decision, which 
became final, prior to May 4, 2001.  As the effective date in 
the case of a reopened claim is the later of the date 
entitlement arose or the date of the claim, May 4, 2001, is 
the correct effective date because that was the date of the 
receipt of the veteran's petition to reopen.  Thus, the Board 
is unable to grant an earlier effective date for service 
connection for his PTSD since, by statute and regulation, the 
effective date for service connection based on a reopened 
claim cannot be the date of receipt of an original claim that 
was previously denied and not timely appealed.  Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also Flash v. Brown, 
8 Vet. App. 332, 340 (1995).

For these reasons, the claim for an earlier effective date 
for service connection for PTSD must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
3.102 (2004); see also Alemany v. Brown, 9 Vet. App. at 519; 
Gilbert v. Derwinski, 1 Vet. App. at 57.


ORDER

The claim for an effective date earlier than May 4, 2001, for 
the grant of service connection for PTSD is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


